Citation Nr: 0104189	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  94-46 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected strain and myositis of the lumbar paravertebral 
muscles currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, appellant's supervisor, and 
appellant's co-worker




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The appellant served on active military duty from January 
1982 to April 1982.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a January 
1994 rating action of the San Juan, the Commonwealth of 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
appellant's claim of entitlement to a disability evaluation 
greater than 20 percent for his service-connected strain and 
myositis of the lumbar paravertebral muscles.  The Board 
remanded this case to the RO for additional development in 
October 1998.  The RO has now returned the case to the Board 
for appellate review.


FINDING OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO.

2.  The appellant's low back disability is currently 
manifested by subjective complaints of severe low back pain 
which is alleviated by rest, a TENS machine, massages, 
physical therapy, medication, and occasional outpatient 
treatment, and objective medical evidence of a functional 
range of motion without pain; no lumbar paravertebral muscle 
spasm on palpation; no objective evidence of weakness of the 
legs; normal muscle strength; tenderness to palpation of the 
lumbar paravertebral muscles; no postural abnormalities of 
the back; no fixed deformities; normal musculature of the 
back; no muscle atrophy of the lower extremities; a normal 
gait cycle; 2+ bilateral and symmetrical ankle jerks; 
negative straight leg raises and Lasegue's sign bilaterally; 
a limited range of lumbar spine motion; and pain on motion.  

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
moderate lumbosacral strain or moderate limitation of motion 
of the lumbar spine, but not severe lumbosacral strain, 
severe intervertebral disc syndrome, severe limitation of 
motion, or unfavorable lumbar spine ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected strain and myositis of the lumbar 
paravertebral muscles have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a and Diagnostic Codes 5021, 5289, 5292, 
5293, 5295 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
the claimant has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  During the current appeal, the 
appellant presented testimony in December 1999, and he 
submitted additional private medical treatment records dated 
in 2000.  He has not reported the existence of any other 
records of recent inpatient or outpatient treatment for the 
service-connected strain and myositis of his lumbar 
paravertebral muscles which, if obtained, would support his 
claim for an increased rating for this disability.  
Furthermore, pursuant to the Board's October 1998 remand, the 
appellant underwent a VA examination of this service-
connected disability in July 1999.  In light of the above, 
the Board concludes that the VA has complied with the 
Veterans Claims Assistance Act of 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
reports of the VA orthopedic examinations conducted in 
December 1994 and July 1999, the appellant's December 1999 
hearing testimony and in private medical records dated 
between 1992 and 2000.  All pertinent evidence of record will 
be considered in entering this appeal.

The appellant's low back disability has been described as 
strain and myositis of the lumbar paravertebral muscles; the 
RO has evaluated this disability under the provisions of 
Diagnostic Code 5021, myositis.  A 20 percent evaluation is 
currently assigned.

Myositis is to be rated based on the extent of limitation of 
motion of the affected part(s), as with degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5021.  Under 
the pertinent rating criteria, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Other Diagnostic Codes also address disability of the low 
back.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks and a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  For a 
lumbosacral strain, a 20 percent evaluation is warranted for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and a 40 
percent evaluation is warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.  A 60 percent rating is 
warranted when a low back disorder produces or more nearly 
approximates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Throughout the current appeal, the appellant has asserted 
that the service-connected disability of strain and myositis 
of his lumbar paravertebral muscles is more severe than that 
indicated by the current 20 percent rating.  Specifically, in 
the substantive appeal received at the RO in December 1994, 
the appellant asserted that his low back disability also 
includes neurologic symptomatology affecting his right leg.  
At his personal hearing conducted at the RO in December 1999, 
the appellant testified that he experienced constant pain 
which radiated to both of his legs and which required daily 
medication and massages.  See Hearing Transcript pp. 3-13.  
In addition, the appellant's supervisor and co-workers 
testified that the appellant's low back and knee pain have 
made teaching judo classes difficult for him because he has 
trouble demonstrating various techniques to his students.  
See Hearing Transcript pp. 14-26.  

The appellant's statements describing the increased 
symptomatology associated with his low back disability is 
considered competent evidence.  However, these statements 
must be viewed in conjunction with the objective medical 
evidence of record as well as the pertinent rating criteria.  

According to private medical records dated in August 1992, 
the appellant sought treatment for complaints of back pain 
for two weeks.  Objective findings showed pain in his lumbar 
and sciatic areas.  Lumbar distention and sciatica were 
assessed.  In October 1992, he was treated for complaints of 
right lumbar pain radiating to his gluteus and thigh.  Loss 
of strength or limitation of motion was not shown.  Pain upon 
palpation in the right lumbar region at the L3 area was found 
without limitation of motion or neurological deficit.  
Approximately one week later, the appellant reported that he 
was feeling much better but that the pain on palpation of his 
right lumbar region persisted and radiated to his right 
gluteal area and leg.  On the following day, he reported that 
his back pain persisted.  Radiographic examination showed 
lumbar spondylosis.  He was instructed to limit heavy lifting 
and standing as a result of the myositis of his lumbosacral 
spine and his back pain.  Approximately one week thereafter, 
he denied having any type of pain or discomfort in his lumbar 
area.  

The next month, in November 1992, the appellant was again 
treated for his chronic lumbar myositis.  In December 1992, 
he complained of recurring back pain during the previous 
week.  He explained that his back pain had initially improved 
after an injection.  Approximately two weeks later, in 
January 1993, he reported feeling better with physical 
therapy.  One-and-a-half weeks later, he received physical 
therapy for the chronic myositis of his lumbar area.  In June 
1993, the appellant complained of pain in his lumbosacral 
area, right hip, and right leg.  

Magnetic resonance imaging (MRI) of the appellant's 
lumbosacral spine was accomplished in December 1993, and 
showed slight narrowing of the L3-L4 intervertebral space 
associated with anterior spondylosis; there was no evidence 
of a herniated nucleus pulposus.  In January 1994, the 
appellant was treated for recurrent lumbar distention.  

In December 1994, the appellant underwent a VA spine 
examination; he complained of low back pain radiating to his 
right buttock and right thigh that worsened on lateral 
movements and prolonged walking.  Physical examination 
revealed no postural abnormalities of the appellant's back, 
nor any fixed deformities of his back or tenderness to 
palpation of his lumbar paravertebral muscles.  The appellant 
demonstrated forward flexion to 40 degrees, backward 
extension to 11 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 30 degrees and rotation to the left 
and right of 45 degrees.  The examiner noted objective 
evidence of pain on motion of all movements of the lumbar 
spine.  No muscle atrophy of the lower extremities was 
observed.  The examiner reported normal muscle strength of 
both lower extremities and negative straight leg raises.  The 
examiner diagnosed lumbosacral strain and lumbosacral 
paravertebral fibromyositis.  

In August 1996, the appellant sought private medical 
treatment for frequent exacerbations of chronic low back pain 
and for loss of strength in his right leg.  A physical 
examination demonstrated a decrease in lumbar lordosis, 
lumbar extension, and flexion; no pain on lateral flexion; a 
decrease or shortening of the hamstrings and quadriceps; and 
pain on palpation of L4.  Lower back pain was assessed.  One 
month later, in September 1996, the appellant was noted to 
have undergone five physical therapy sessions for mechanical 
pain of the lower back.  Due to absence on three consecutive 
sessions without excuse, the appellant was administratively 
discharged from treatment.  

More recently, the appellant underwent a VA spine examination 
in July 1999.  The examiner noted that he could not perform 
complete passive range of motion testing of the appellant's 
lumbar spine due to claims of severe low back pain.  The 
examiner also observed that the appellant sat in a chair, 
stood and turned from the chair, undressed and then dressed 
with a functional range of motion of his low back and with a 
pain-free expression on his face.  The appellant stated that 
he had had no absences from his job as a physical education 
teacher due to his low back condition in the previous year.  
The appellant complained having difficulty walking up and 
down stairs and lifting heavy objects and being unable to 
practice judo or to run.  The appellant also described 
moderate low back pain with radiation throughout the spinal 
column and into the posterior aspect of his right leg to his 
heel.  He also complained of occasional numbness of his right 
leg, a stabbing sensation in his low back area, and pain in 
his buttocks.  He stated that prolonged walking, sitting, or 
standing precipitated his symptomatology and that rest, a 
TENS machine, massages, and medication alleviated his 
symptoms.  He reported that he took medication for his pain 
and he denied any emergency room visits, hospitalizations, or 
VA outpatient visits for severe low back pain within the 
previous year.  He stated that he had sought treatment on 
three occasions from a private orthopedic surgeon and a 
specialist and that he had been treated with diet, physical 
therapy, and medication.  

On physical examination, the appellant demonstrated forward 
flexion to 70 degrees, backward extension to 10 degrees, left 
and right lateral flexion to 20 degrees and left and right 
rotation to 30 degrees.  The examiner observed that, when the 
appellant was sitting on the examining table and standing, he 
had more range of motion than that actually measured and also 
that he had a pain-free expression on his face.  Further 
physical examination revealed morbid obesity, no objective 
evidence of painful motion on all movements of the lumbar 
spine, no evidence of lumbar paravertebral muscle spasm on 
palpation, no objective evidence of weakness of the legs with 
a normal muscle strength of 5/5, no tenderness to palpation 
of the lumbar paravertebral muscles, no postural 
abnormalities of the back, no fixed deformities, normal 
musculature of the back, no muscle atrophy of the lower 
extremities, a normal gait cycle, 2+ bilateral and 
symmetrical ankle jerks, as well as negative straight leg 
raises and Lasegue's sign bilaterally.  

The VA examiner rendered diagnoses of sprain and myositis of 
the lumbar paravertebral muscles and a slight narrowing of 
the L3-L4 disc space with anterior spondylosis with no 
evidence of any lumbar herniated nucleus pulposus.  In 
addition, the examiner explained that the slight narrowing of 
the appellant's L3-L4 disc space with anterior spondylosis is 
related to the natural process of aging.  

The examiner also concluded that the appellant's service-
connected back disability involves only the muscles of his 
lumbar spine and not the nerves; that there was no weakened 
movement, excess fatigability, or incoordination due to the 
service-connected low back disability; that there was no 
objective evidence of visually manifested pain of the lumbar 
spine; that there was no muscle atrophy of the legs or lumbar 
paravertebral muscles; that there were no changes in skin 
secondary to disuse; that there were no other medical 
conditions or other problems which have an impact on the 
functional capacity affected by the service-connected back 
disability; and that the appellant's subjective complaints 
did not correlate with the objective findings on examination.  

Subsequent private medical records reflect complaints of low 
back pain in December 1999.  Objective findings showed 
negative straight leg raising and a negative neurological 
evaluation.  Mechanical back pain was assessed.  One month 
later in January 2000, the appellant complained of persistent 
low back pain.  A physical examination demonstrated pain on 
palpation of the left lumbosacral area, flexion with slight 
pain from 60 degrees to 95 degrees, and pain on 
hyperextension.  Mechanical back pain was assessed.  
Medication and continued physical therapy were prescribed.  
Two days later in January 2000, the appellant returned with 
complaints of back pain.  He described pain on palpation of 
his right side and denied radiation of the pain to his leg.  
The examining physician noted that the appellant is 
overweight.  In February 2000, the appellant stated that he 
felt better and had minimal disturbance and minimal pain.  

The Board acknowledges that, at the most recent VA spine 
examination conducted in July 1999, the appellant asserted 
that his severe low back pain radiates down his right lower 
extremity and that he also experiences occasional numbness of 
his right leg and pain in his buttocks.  In addition, the 
examiner who conducted this evaluation diagnosed slight 
narrowing of the L3-L4 disc space with anterior spondylosis 
as well as sprain and myositis of the lumbar paravertebral 
muscles.  Significantly, however, the examiner also expressed 
his opinion that the slight narrowing of the appellant's L3-
L4 disc space with anterior spondylosis was related to the 
natural process of aging.  In addition, the examiner 
specifically explained that the appellant's service-connected 
back disability involves only the muscles of his lumbar spine 
and not the nerves.  Based on this medical evidence, the 
Board must conclude that the appellant's service-connected 
low back disability includes only the sprain and myositis of 
his lumbar paravertebral muscles and does not involve any 
neurological deficit despite his subjective complaints of 
radiation of low back pain and right leg numbness and the 
objective findings of slight narrowing of his L3-L4 disc 
space with anterior spondylosis.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is 
moderate, and the degree of pain he has.  With increasing 
levels of pain, concomitantly increasing degrees of muscle 
spasm, weakness, atrophy, inability to function, and the 
like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, chronic pain was reported and tenderness on palpation 
has been observed; however, no muscle atrophy or weakness has 
been demonstrated.  The appellant has consistently complained 
of chronic pain, and recent objective medical evidence did 
show some findings of tenderness to palpation and limitation 
of motion and pain on motion has been observed.  There is no 
radiographic evidence of disc herniation or foraminal 
stenosis and there is no clinical evidence of any 
radiculopathy.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that severe low back impairment is 
demonstrated.  No medical findings of atrophy or loss of 
muscle strength or symptoms compatible with sciatic 
neuropathy have been made.  As such, findings commensurate 
with pronounced or severe low back disc impairment under 
Diagnostic Code 5293 are not shown.  Furthermore, no 
ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.  While 
the provisions of Diagnostic Codes 5021 and 5292 contemplate 
limitation of motion of the lumbar spine, the medical 
evidence only supports a finding of moderate limitation of 
motion under Diagnostic Code 5292; this does not result in a 
higher rating since the rating for moderate impairment (20 
percent) under that Diagnostic Code is already assigned.

The most current clinical evidence demonstrates no more than 
moderate, albeit painful, limitation of motion of the 
lumbosacral spine, with objective credible evidence of some 
pain on palpation of the lumbosacral area, but not of 
sciatica, absent knee jerks, loss of lateral motion with 
osteo-arthritic changes, a positive Goldthwaite's sign, 
listing of the whole spine to the opposite side, or any other 
neurological symptomatology in order to warrant an evaluation 
in excess of 20 percent under applicable diagnostic criteria.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295.  As 
such, the Board does not find that the objective clinical 
evidence warrants an evaluation in excess of 20 percent due 
to functional impairment manifested by weakness or other 
related symptomatology of the appellant's low back, to 
include decreased endurance, excess fatigability, and 
incoordination.  There is no competent credible evidence at 
this time suggesting that the appellant's back disability 
produces more than moderate functional impairment so as to 
warrant a schedular evaluation in excess of 20 percent under 
38 C.F.R. §  4.40 and § 4.45, or the applicable diagnostic 
codes.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The appellant's 
current low back symptomatology more nearly approximates the 
criteria indicative of a 20 percent schedular evaluation 
under Diagnostic Codes 5292 or 5295.  38 C.F.R. § 4.7.  There 
is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the back disability 
than that commensurate with the assigned 20 percent rating.  
Therefore, the regular schedular standards, with the 20 
percent evaluation currently assigned, adequately compensate 
appellant for any adverse industrial impact caused by his 
back disability.  

Additionally, review of the claims file indicates that the RO 
has determined that referral of the appellant's increased 
rating claim to the VA Central Office for extraschedular 
consideration was not warranted.  In this regard, the Board 
observes that the claims file contains no evidence whatsoever 
that the service-connected strain and myositis of the 
appellant's lumbar paravertebral muscles has resulted in 
frequent hospitalizations or marked interference with 
employment such as to render impractical the application of 
the regular schedular standards.  Moreover, there is a 
paucity of evidence to demonstrate that this disability alone 
has had any significant industrial effect.  

The Board acknowledges the lay evidence presented by 
witnesses who have explained that the appellant has trouble 
at his job as a physical education teacher because he cannot 
demonstrate some techniques to his students.  Significantly, 
however, at the most recent VA examination completed in July 
1999, the appellant stated that, in the last year as a 
physical education teacher, he had had no absences from his 
job due to his low back condition.  Moreover, he has also 
denied being hospitalized for his service-connected low back 
disability.  Accordingly, the Board finds that the RO did not 
abuse its discretion in refusing to refer this increased 
rating claim to the Under Secretary of Benefits at VA Central 
Office for extraschedular consideration under the provisions 
of 38 C.F.R. § 3.321(b)(1).  

Based on this relevant medical evidence, the Board therefore 
concludes that the criteria, both schedular and 
extraschedular, for a disability rating greater than 20 
percent for the service-connected strain and myositis of the 
appellant's lumbar paravertebral muscles have not been met.  
The preponderance of the evidence is against this increased 
rating claim.  Consequently, the issue of entitlement to a 
disability evaluation greater than 20 percent for the 
service-connected strain and myositis of the appellant's 
lumbar paravertebral muscles is denied.  Since the 
preponderance of the evidence is against allowance of this 
issue, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for the appellant's strain and myositis of the lumbar 
paravertebral muscles disability is denied.  



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

